Citation Nr: 0210817	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  97-27 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the lumbosacral spine, to include as due to exposure to 
ionizing radiation.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to June 
1949 and from November 1954 to August 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Paul, Minnesota (RO).  The Board remanded this matter to 
the RO in June 2000 for additional development.  The RO 
complied with the remand instructions and returned the case 
to the Board for further appellate review.  A Board decision 
issued in February 2002 denied all other issues on appeal at 
that time.  The Board thereafter accomplished additional 
development of the current issue on appeal, consisting of a 
VA medical examination and opinion.  The veteran was provided 
with the findings of the VA examination.  He responded in 
July 2002 that he had no further evidence or argument to 
present in support of his claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran does not have a radiogenic disease, did not 
engage in radiation risk activity during active service, and 
is not a radiation-exposed veteran.

3.  The record contains no competent evidence relating the 
veteran's degenerative arthritis of the lumbosacral spine to 
his period of active service.



CONCLUSION OF LAW

Degenerative arthritis of the lumbosacral spine was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.311 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides, 
among other things, that VA shall make reasonable efforts to 
notify a claimant of relevant evidence needed to substantiate 
his claim for a benefit under a law administered by VA.  The 
VCAA also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  In the present case, the 
veteran was informed on several occasions of the evidence 
needed to substantiate his claim and provided an opportunity 
to submit such evidence.  See 38 U.S.C. § 5103A.  In rating 
decisions dated November 1996 and February 2000, the veteran 
was informed of the basis for the denial of his claim and of 
the evidence necessary to substantiate that claim.  Moreover, 
in a Statement of the Case issued in May 1997 and 
Supplemental Statements of the Case issued in May 1998, 
February 2000, and May 2001, the RO notified the veteran of 
all regulations pertinent to his claim, informed him of the 
reasons for the denial, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.

Accordingly, the Board finds that the rating decisions, 
Statement of the Case, Supplemental Statements of the Case, 
and related letters provided to the veteran specifically 
satisfy the requirement of 38 U.S.C.A. § 5103 of the new 
statute.  These documents clearly notified the veteran of the 
evidence necessary to substantiate his claim.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The VA 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining VA and private medical records.  The veteran 
presented testimony in support of his claim at a personal 
hearing before the RO.  The Board remanded this matter and 
the RO performed the necessary development in order to 
determine whether the veteran was subject to ionizing 
radiation during active service.  The Board also undertook 
its own development and obtained a VA medical examination and 
opinion relating to the veteran's claim.  Following this 
development, the veteran wrote to the Board that he had no 
further evidence to submit in support of his claim.

The Board recognizes that the veteran's service medical 
records appear to be incomplete and may have been destroyed, 
in part, by fire at the National Personnel Records Center in 
St. Louis, Missouri.  Under such circumstances, there is a 
heightened duty to search for medical information from 
alternative sources in order to reconstruct the service 
medical records.  See Cuevas v. Principi, 3 Vet. App. 543, 
548 (1992); Jolley v. Derwinski, 1 Vet. App. 37, 39-40 
(1990).  The VA is also under a duty to advise the veteran to 
obtain other forms of evidence, such as lay testimony or lay 
affidavits supporting his contentions.  See Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 
2 Vet. App. 619, 620 (1992).  When service medical records 
cannot be located, VA has a heightened duty to explain its 
findings and conclusion.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Russo v. Brown, 9 Vet. App. 46, 51 (1996).

However, the Board is satisfied that the RO fulfilled its 
duty to obtain all available service medical records.  The 
Board notes that the separation examination is of record and 
the Board, as explained below, accepts the veteran's account 
of his back injury in service.  Therefore, the Board finds 
that VA has done everything reasonably possible to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  In light of the 
foregoing, the Board's decision to proceed in adjudicating 
this claim does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  First, there are certain types of cancer which 
will be presumptively service connected.  See 38 U.S.C.A. 
§ 1112c (West 1991 & Supp. 2002); 38 C.F.R. § 3.309(d) 
(2001).  The diseases listed in 38 C.F.R. § 3.309(d)(2) shall 
be service connected if they become manifest in a radiation-
exposed veteran as defined in 38 C.F.R. § 3.309(d)(3), 
provided that the rebuttable presumption provisions of 
38 C.F.R. § 3.307 are also satisfied.  The term radiation-
exposed veteran is defined as a veteran who participated in 
specific radiation risk activity on active duty.  38 C.F.R. 
§ 3.309(d)(3).

Second, 38 C.F.R. § 3.311(b) (2001) includes a list of 
"radiogenic diseases" which will be service connected 
provided that certain conditions specified in that regulation 
are met.  If a claim is based on a disease other than one 
listed at 38 C.F.R. § 3.311(b)(2) or (3), VA shall 
nevertheless consider the claim under the provisions of 
38 C.F.R. § 3.311 provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(4).  

Third, direct service connection can be established for a 
disorder claimed to be a result of exposure to ionizing 
radiation by "show[ing] that the disease or malady was 
incurred during or aggravated by service, a task which 
includes the difficult burden of tracing causation to a 
condition or event during service."  See Combee v. Brown, 34 
F.3d 1039, 1043 (Fed.Cir. 1994).

In the present case, the veteran alleges that he may have 
been exposed to radiation during service in Germany from 1955 
to 1956.  He served on guard duty at a bunker that contained 
atomic artillery shells.  The veteran claimed that, on one 
occasion, an officer told him not to stand too close to the 
door of the bunker to avoid any possible radiation through 
the door.

In March 2001, the U.S. Army Center for Health Promotion and 
Preventive Medicine reported that it found no record of the 
veteran being occupationally exposed to ionizing radiation 
during his service in the U.S. Army.  The information 
indicated that the veteran was not enrolled in a personnel 
monitoring program and suggested that he was not employed in 
such a manner as to be occupationally exposed to ionizing 
radiation during his service with the U.S. Army in Germany.  
While the record search was unable to confirm that the 
veteran received an ionizing radiation dose sufficient to 
cause adverse health effects, undocumented occupational 
radiation exposure could not be ruled out.  However, where 
there was the probability of an individual receiving 
substantial ionizing radiation doses, dosimetry would have 
been issued and monitoring would have been performed.  

Based upon the above findings, the Board concludes that 
service connection for degenerative arthritis of the 
lumbosacral spine as due to exposure to ionizing radiation is 
not warranted.  First, the Board observes that degenerative 
arthritis is not a disease listed at 38 C.F.R. § 3.309(d)(2) 
or a radiogenic disease listed at 38 C.F.R. § 3.311(b).  In 
addition, the veteran has submitted no competent scientific 
or medical evidence that his arthritis is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).  

Moreover, the veteran did not engage in a radiation risk 
activity as defined in 38 C.F.R. § 3.309 (d)(3)(ii).  
Notably, the absence of radiation risk activity was confirmed 
by the report of the U.S. Army Center for Health Promotion 
and Preventive Medicine.  Accordingly, the Board concludes 
that a preponderance of the evidence is against a finding 
that the veteran's degenerative arthritis of the lumbosacral 
spine is the result of exposure to ionizing radiation during 
active service.  The Board will, therefore, proceed with 
analysis of the veteran's claim on a direct service 
connection basis.

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Service 
connection may be presumed for certain diseases, including 
arthritis, which manifest to a compensable degree within one 
year of service.  38 C.F.R. §§ 3.307, 3.309 (2001).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2001).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In the present 
case, the veteran alleges that he injured his back in service 
while stationed in Germany.  The available service medical 
records, including the separation examination of August 1956, 
contain no findings of abnormality related to the back.

Statements submitted by a private physician in March 1978 
discuss several post-service injuries of the veteran's back.  
The veteran was reported to have developed a lumbosacral 
sprain in July 1967.  He later injured the right side of his 
back while opening the tailgate of a truck.  An x-ray report 
in September 1972 showed sacralization of six lumbar 
vertebrae and scoliosis to the right.  The veteran continued 
to have recurrent back pain in January 1978.  An accompanying 
history from the veteran stated that he had injured his back 
5 years ago while driving a truck for a private employer.  
The veteran also reported that he first injured his back in 
1957 while lifting a casting machine for another employer.  

A VA examination in May 1978 found x-ray evidence of very 
mild rotoscoliosis of the lumbar spine with convexity to the 
right.  The veteran reported a long history of repeated low 
back strain from 1957 through 1978.  The veteran was 
diagnosed with recurrent low back strain.  

At a personal hearing before the RO in December 1978 for 
pension purposes, the veteran testified that he first injured 
his back in 1957 and that he had repeatedly injured his back 
since that time.  He offered no testimony that he had ever 
injured his back in service.  Private medical records from 
January 1988 show that the veteran was seen for low back 
pain.  The radiology report found L-5 spondylolisthesis with 
degenerated L5-S1 intervertebral disc and L5-S1 right-sided 
sciatic root lesion.

In his claim submitted in February 1996, the veteran reported 
that his back went out after discharge from service in 1958.  
A May 1996 VA examination observed painful and limited range 
of motion of the low back.  The x-ray report showed mild 
degenerative changes with sacralization of L5.  The veteran 
was diagnosed with degenerative arthritis of the lumbosacral 
spine.  

At a personal hearing before the RO in October 1997, the 
veteran testified that he hurt his back in service while 
moving heavy tables.  He had x-rays taken and was given a 
novocaine shot at the hospital in Germany.  He reinjured his 
back in 1958 and had had back pain since that time.  His 
doctors had never expressed an opinion as to the cause of his 
back problems.  The veteran submitted a doctor's statement 
for an insurance claim that showed that the veteran injured 
his back at work in June 1958.  He received a hydrocortisone 
and novocaine injection at that time.

At a VA examination in May 2002, the veteran reported that he 
injured his back in service when he developed acute low back 
pain while lifting a table with another soldier.  He claimed 
that he was hospitalized and placed on light duty.  The pain 
was on the right side and never improved.  The veteran also 
reported multiple injuries to his back after leaving service.  
The most significant injury appeared to have happened in 1972 
when he attempted to close the back of a dump truck that he 
was driving and was thrown to the ground.  He had not worked 
since that injury.  

Physical examination found the back to be quite kyphotic, 
with tenderness to palpation, and painful and limited motion.  
The right thigh and calf were smaller than the left and there 
was significant pain with straight leg raising.  The examiner 
noted that the most recent x-ray of the lumbosacral spine 
showed mild rotoscoliosis of the lumbar spine, convex to the 
right; mild compression of the first lumbar vertebra; and 
generalized decreased density of bones consistent with 
osteoporosis, findings consistent with steroid use.  

The veteran was diagnosed with osteoporosis of the 
lumbosacral spine.  The examiner reviewed the claims folder 
and opined that it was not as likely as not that the 
veteran's current problems were related to the initial injury 
in service.  Rather, the veteran's in-service injury appeared 
to be a muscle strain injury.  The most likely cause of the 
present problems were multifactorial including osteoporosis 
secondary to long-term steroid use, as well as the 
significant post-service injuries.

Based upon the above evidence, the Board finds that a 
preponderance of the evidence is against service connection 
for degenerative arthritis of the lumbosacral spine.  
Evidence contained in the claims file clearly shows that the 
veteran incurred disabling back injuries after his discharge 
from active service.  Medical evidence, as well as the 
veteran's own statements, reflect that the veteran initially 
injured his back while working at a civilian occupation.  The 
Board notes that the veteran has only recently described 
straining his back in service.  In 1978, the veteran reported 
his medical history to a private physician, a VA examiner, 
and an RO hearing officer.  At that time, the veteran 
consistently reported that he initially injured his back 
after his discharge from active service.  

However, even were the Board to accept the veteran's account 
of his in-service back injury as credible, the claim must 
fail.  The separation examination contained no finding 
related to the low back and the recent VA examiner opined 
that the veteran's in-service injury was an acute strain that 
was not related to his current disability.  In addition, the 
record contains no medical evidence that the veteran's 
arthritis was present to a compensable degree within one year 
of service, and no evidence of continuity or chronicity of 
symptoms since service.  In short, the record contains no 
competent evidence linking the veteran's current back 
disability to his period of active service, and the appeal 
must be denied.


ORDER

Service connection for degenerative arthritis of the 
lumbosacral spine is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

